 Case 2:19-cv-11272-GAD-EAS ECF No. 6, PageID.62 Filed 06/11/19 Page 1 of 6




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


NOSAKHARE ONUMONU, #303121,

                    Petitioner,

                                               CASE NO. 2:19-CV-11272
v.                                             HONORABLE GERSHWIN A. DRAIN

JOHN DAVIS,

               Respondent.
_________________________________/

         ORDER DENYING PETITIONER=S ABEYANCE MOTION

                                          I.

      Michigan prisoner Nosakhare Onumonu (APetitioner@) has filed a pro se

petition for a writ of habeas corpus pursuant to 28 U.S.C. ' 2254 challenging his

state criminal sentence. Petitioner was convicted of first-degree murder, MICH.

COMP. LAWS ' 750.316, following a jury trial in the Wayne County Circuit Court

and was sentenced to life imprisonment without the possibility of parole. In his

pleadings, Petitioner raises claims concerning his speedy trial right, the

reinstatement of the first-degree murder charges, the identification procedures, the

sufficiency of the evidence, the effectiveness of counsel, and the trial court=s denial

of a suppression motion. The matter is before the Court on Petitioner=s motion to

stay the proceedings and hold his habeas petition in abeyance so that he may return
 Case 2:19-cv-11272-GAD-EAS ECF No. 6, PageID.63 Filed 06/11/19 Page 2 of 6




to the state courts and exhaust additional issues based upon newly-discovered

evidence. For the reasons stated below, the Court denies Petitioner=s motion.

                                          II.

      Petitioner=s conviction arises from the death of a an 84-year-old woman in

Detroit, Michigan in 1999. The crime was unsolved until 2011 when the Detroit

police performed DNA testing on a glove found in the backseat of the victim=s car

and the sample matched Petitioner=s DNA.             Following his conviction and

sentencing, Petitioner filed an appeal of right with the Michigan Court of Appeals

raising the same claims contained in his present petition. The court denied relief

on those claims and affirmed his conviction and sentence. People v. Onumonu, No.

329100, 2017 WL 2989046 (Mich. Ct. App. July 13, 2017) (unpublished).

Petitioner then filed an application for leave to appeal with the Michigan Supreme

Court, which was denied in a standard order. People v. Onumonu, _ Mich. _, 922

N.W.2d 342 (Feb. 4, 2019).

      Petitioner dated his federal habeas petition April 23, 2019. He dated the

instant motion May 12, 2019.

                                          III.

      A prisoner filing a petition for a writ of habeas corpus under 28 U.S.C. '2254

must first exhaust all state remedies. See O=Sullivan v. Boerckel, 526 U.S. 838, 845

(1999) (Astate prisoners must give the state courts one full fair opportunity to resolve
 Case 2:19-cv-11272-GAD-EAS ECF No. 6, PageID.64 Filed 06/11/19 Page 3 of 6




any constitutional issues by invoking one complete round of the State=s established

appellate review process@); Rust v. Zent, 17 F.3d 155, 160 (6th Cir. 1994). To

satisfy this requirement, the claims must be Afairly presented@ to the state courts,

meaning that the prisoner must have asserted both the factual and legal bases for the

claims in the state courts. McMeans v. Brigano, 228 F.3d 674, 681 (6th Cir. 2000);

see also Williams v. Anderson, 460 F.3d 789, 806 (6th Cir. 2006) (citing McMeans).

The claims must also be presented to the state courts as federal constitutional issues.

Koontz v. Glossa, 731 F.2d 365, 368 (6th Cir. 1984). In addition, a Michigan

prisoner must properly present each issue he seeks to raise in a federal habeas

proceeding to both the Michigan Court of Appeals and the Michigan Supreme Court

to satisfy the exhaustion requirement. Welch v. Burke, 49 F. Supp. 2d 992, 998

(E.D. Mich. 1999); see also Hafley v. Sowders, 902 F.2d 480, 483 (6th Cir. 1990).

While the exhaustion requirement is not jurisdictional, a Astrong presumption@ exists

that a petitioner must exhaust all available state remedies before seeking federal

habeas review. Granberry v. Greer, 481 U.S. 129, 131, 134-35 (1987). The

burden is on the petitioner to prove exhaustion. Rust, 17 F.3d at 160.

      A federal court has discretion to stay a mixed habeas petition, containing both

exhausted and unexhausted claims, to allow a petitioner to present unexhausted

claims to the state courts and then return to federal court on a perfected petition.

                                          3
 Case 2:19-cv-11272-GAD-EAS ECF No. 6, PageID.65 Filed 06/11/19 Page 4 of 6




Rhines v. Weber, 544 U.S. 269, 275-76 (2005). But stay and abeyance is available

only in Alimited circumstances,@ such as when the one-year statute of limitations

poses a concern and the petitioner demonstrates Agood cause@ and that their

unexhausted claims are not Aplainly meritless.@ See id. at 277.

      Here, Petitioner has not shown the need for a stay. His current habeas claims

are exhausted and he has not shown that the one-year statute of limitations applicable

to federal habeas actions, see 28 U.S.C. ' 2244(d), poses a concern. The one-year

limitations period did not begin to run until 90 days after the conclusion of his direct

appeal. See Jimenez v. Quarterman, 555 U.S. 113, 120 (2009) (stating that if the

federal prisoner chooses not to seek direct review in the United States Supreme

Court, then the conviction becomes final when Athe time for filing a certiorari

petition expires@); Lawrence v. Florida, 549 U.S. 327, 333 (2007). The Michigan

Supreme Court denied leave to appeal on February 4, 2019 and the time for seeking

a writ of certiorari with the United States Supreme Court expired 90 days later, on

or about May 6, 2019. Petitioner dated his federal habeas petition on April 23,

2019. Consequently, none of the one-year period had run when Petitioner instituted

this action. While the time in which this case has been pending in federal court is

not statutorily tolled, see Duncan v. Walker, 533 U.S. 167, 181-82 (2001) (a federal

habeas petition is not an Aapplication for State post-conviction or other collateral

                                           4
 Case 2:19-cv-11272-GAD-EAS ECF No. 6, PageID.66 Filed 06/11/19 Page 5 of 6




review@ within the meaning of 28 U.S.C. ' 2244(d)(2) so as to statutorily toll the

limitations period), such time can be equitably tolled. See, e.g., Johnson v. Warren,

344 F. Supp. 2d 1081, 1088-89 (E.D. Mich. 2004). The limitations period will also

be tolled during the time in which any properly filed post-conviction or collateral

actions are pending in the state courts. 28 U.S.C. ' 2244(d)(2). Given that nearly

the entire one-year period remains, Petitioner has ample time to exhaust additional

issues in the state courts and return to federal court should he wish to do so. A stay

is therefore unwarranted.

      Moreover, while there is no evidence of intentional delay, Petitioner does not

identify the additional issues he seeks to raise, such that the Court can determine

whether his unexhausted claims are meritorious. Similarly, while Petitioner asserts

that he has received newly-discovered evidence, he fails to explain that statement or

otherwise establish cause for his failure to exhaust all of his issues in the state court

before proceeding on federal habeas review. Given such circumstances, a stay is

certainly unwarranted.

                                          IV.

      Accordingly, the Court DENIES Petitioner=s motion. Should Petitioner wish

to have the Court dismiss the present habeas petition so that he may pursue additional

issues in the state court, he may move for a non-prejudicial dismissal of this case

                                           5
 Case 2:19-cv-11272-GAD-EAS ECF No. 6, PageID.67 Filed 06/11/19 Page 6 of 6




within 30 DAYS of the filing date of this order. If he does not do so, the Court shall

proceed on the claims contained in the pending petition.

      IT IS SO ORDERED.



Dated:       June 11, 2019
                                              s/Gershwin A. Drain
                                              HON. GERSHWIN A. DRAIN
                                              United States District Court Judge


                           CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing document was mailed to the attorneys
of record on this date, June 11, 2019, by electronic and/or ordinary mail.

                                       s/Teresa McGovern
                                       Case Manager




                                          6
